UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7633



WILLIAM T. MCGHEE,

                                              Plaintiff - Appellant,

          versus


NORTH  CAROLINA   PRISONER   LEGAL SERVICES,
INCORPORATED; ERNEST FULLWOOD; PERRY MARTIN;
JERRY SPIVEY; NORA HARGROVE; FRANK DESILUA;
JACK POISSON; JAMES LLEWELYN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-583-5-BO)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William T. McGhee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William T. McGhee, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.     McGhee v. North

Carolina Prisoner Legal Servs., Inc., No. CA-01-583-5-BO (E.D.N.C.

Aug. 15, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2